Exhibit 10.3

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment is dated and made as of December 30, 2009, modifying the
Employment Agreement dated as of July 1, 1999 (together with any and all
previous amendments, the “Employment Agreement”) between GP Strategies
Corporation (the “Company”) and Scott N. Greenberg (“Employee”).

 

Whereas, the Company and Employee wish to amend the Employment Agreement to
extend the minimum term of employment, modify the definition of “change in
control,” and to provide for the future award of stock options if an investment
in the Company by Sagard Capital Partners, L.P. occurs.

 

NOW, THEREFORE, intending to be legally bound, and for good and valuable
consideration, including the mutual covenants set forth herein, the Company and
the Employee hereby agree to amend the Employment Agreement as follows:

 

1.             Section 3 (Term of Employment) of the Employment Agreement is
hereby amended to read in its entirety as follows:

 

“Unless sooner terminated in accordance with the provisions of this Agreement
the term of employment of Employee by the Company pursuant to this Agreement
shall be for the period (the “Employment Period”) commencing on the date hereof
and ending on the earlier of (a) the date determined in accordance with
Section 10 below, (b) the date which is not less than two (2) years after the
Company or Employee has given written notice to the other of its decision to end
the Employment Period (but in no case prior to December 31, 2012), or (c) the
date mutually agreed in writing by Company and Employee.”

 

2.             Subsection 5(d) of the Employment Agreement is hereby amended by
adding the following:

 

“Provided that the Company received the investment by Sagard Capital Partners,
L.P. contemplated by that certain Securities Purchase Agreement dated
December 30, 2009, the Company shall grant to Employee under its 2003 Incentive
Stock Plan, effective January 8, 2010, options to purchase 120,000 shares of the
common stock of the Company at an exercise price equal to the market price on
the date of grant.  Such options shall vest 20% on the first and each subsequent
anniversary of the date of grant, shall terminate six (6) years after the date
of grant, and shall accelerate as provided in Section 11(d)(ii)(C).”

 

3.             Notwithstanding anything to the contrary in Subsection 10(d) of
the Employment Agreement, with respect to beneficial ownership, directly or
indirectly, of securities of the Company by Sagard Capital Partners, L.P. and/or
its Affiliate(s) (collectively,

 

1

--------------------------------------------------------------------------------


 

“Sagard”), no “change in control” or “management change in control” shall be
deemed to occur unless Sagard is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of the
Company’s then outstanding securities.  For purposes of this Amendment, the term
“Affiliate” shall have the meaning ascribed to it in the Securities Purchase
Agreement dated December 30, 2009 between the Company and Sagard.

 

4.             Except as otherwise amended hereby, the Employment Agreement
shall remain unmodified and in full force and effect as previously amended.

 

IN WITNESS WHEREOF, the Company and the Employee have duly executed this
Amendment as of the date first above written.

 

GP STRATEGIES CORPORATION

 

 

By:

/s/ Harvey P. Eisen

 

/s/ Scott N. Greenberg

 

Chairman of the Board

 

Scott N. Greenberg

 

2

--------------------------------------------------------------------------------